Title: From James Madison to Robert R. Livingston, 27 January 1802 (Abstract)
From: Madison, James
To: Livingston, Robert R.


27 January 1802, Department of State. At the request of Senator Sheafe of New Hampshire, provides this introduction for an agent who will carry claims and documents in support of them from Sheafe to Livingston. Requests Livingston’s “favorable attention to the business.”
 

   RC (DNA: RG 76, France, French Spoliation Claims, box 5); letterbook copy (DNA: RG 59, IM, vol. 6). 1 p. Sheafe’s agent has not been identified.


   See JM to Sheafe, 27 Jan. 1802, and n. 1.

